Exhibit 10.5

PARTIAL ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS PARTIAL ASSIGNMENT OF PURCHASE AND SALE AGREEMENT made as of the 23rd day
of December, 2013, by and between WHEELER REIT, L.P., a Virginia limited
partnership (the “Assignor”), and WHLR-WESTLAND LLC, a Delaware limited
liability company (the “Assignee”).

Recitals:

A. Assignor, as purchaser, and SOUTH SQUARE ASSOCIATES, LLC; CLOVER PLAZA
ASSOCIATES, LLC; WATERWAY PLAZA ASSOCIATES, LLC; WESTLAND SQUARE ASSOCIATES,
LLC; and ST. GEORGE PLAZA ASSOCIATES, LLC, each a Virginia limited liability
company (individually and collectively, the “Seller”), as seller, previously
entered into that certain purchase and sale agreement attached hereto as Exhibit
“A” and incorporated herein by this reference (the “Agreement”), with respect to
five (5) shopping centers located in South Carolina.

B. Assignor desires to assign to Assignee its rights, obligations and
liabilities under the Agreement to acquire from WESTLAND SQUARE ASSOCIATES, LLC
all portions of the Property (as such term is defined in the Agreement) arising
in connection with the real property described in Exhibit “B” attached hereto
and incorporated herein by this reference, to Assignee, and Assignee desires to
accept and assume such rights and obligations (the “Rights, Obligations and
Liabilities”).

Agreement:

For and in consideration for the sum of TEN DOLLARS ($10.00) cash in hand paid
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, Assignor hereby assigns the Rights, Obligations and
Liabilities, together with one-fifth (1/5) of the rights to any earnest money
deposit or other payments previously made under the terms of the Agreement, to
Assignee, and Assignee hereby accepts such assignment, and assumes all of the
rights, obligations and liabilities arising in connection therewith.

Witness the following signatures and seals.

 

ASSIGNOR:   WHEELER REIT, L.P.,   a Virginia limited partnership   By:  

WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland corporation,

Its General Partner

    By:  

/s/ Jon S. Wheeler

  (SEAL]       Jon S. Wheeler, President ASSIGNEE:   WHLR-WESTLAND LLC,   a
Delaware limited liability company   By:  

/s/ Jon S. Wheeler

  (SEAL]     Jon S. Wheeler, Manager